Citation Nr: 1508256	
Decision Date: 02/25/15    Archive Date: 03/11/15

DOCKET NO.  13-00 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to a disability rating in excess of 20 percent for chronic lumbosacral strain.

2. Entitlement to a disability rating in excess of 10 percent for hypertrophic gastritis with helicobacter pylori.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1989 to May 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In July 2014, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  

A review of the Veteran's Virtual VA electronic claims file reveals VA treatment records pertinent to the issues on appeal and a transcript of the July 2014 Board hearing.  A review of the Veterans Benefits Management System (VBMS) paperless claims processing system reveals a January 2015 claim of entitlement to service connection for hypertension.

The issue of entitlement to service connection for hypertension has been raised by the record in a January 2015 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran's most recent VA examination was in February 2012.  During the July 2014 hearing, the Veteran reported that his back pain and gastric symptoms had worsened since that examination.  If the Veteran alleges worsening since the last examination, the claim must be remanded for a new examination.  Olson v. Principi, 3 Vet. App. 480, 482 (1992); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain copies of all pertinent, outstanding  records from the Columbia, South Carolina VA Medical Center.  

2. The Veteran should be scheduled for an appropriate VA examination to determine the current severity of his service-connected lumbosacral strain.  The entire claims file, including Virtual VA and VBMS records, must be provided to the examiner and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  All indicated tests should be accomplished and all clinical findings reported in detail.

The examiner should conduct range of motion testing of the lumbosacral spine, expressed in degrees.  The examiner should render specific findings as to whether there is objective evidence of ankylosis, pain on motion, weakness, excess fatigability, and/or incoordination associated with lumbar strain.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  The examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss of the lumbosacral spine due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use.  The examiner should express any additional functional loss in terms of additional degrees of limited motion.

3. The Veteran should be scheduled for an appropriate VA examination to determine the current severity of his service-connected hypertrophic gastritis.  The entire claims file, including Virtual VA and VBMS records, must be provided to the examiner and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  All indicated tests should be accomplished, and all clinical findings reported in detail.

The examiner should render specific findings as to the nature and extent of the Veteran's symptoms, as well as any nodular lesions, eroded or ulcerated areas, or hemorrhages.

4. The Veteran is notified that it is his responsibility to report for any examinations and to cooperate in the development of the claims. The consequences for failure to report for any VA examination without good cause may include denial of the claims. 38 C.F.R. §§  3.158, 3.655 (2014).  

5. The AOJ should review the examination reports to ensure that they are in complete compliance with the directives of this remand.  If the reports are deficient in any manner, the AOJ must implement corrective procedures. 

6. Thereafter, the AOJ should readjudicate the claims.  If any benefit sought is not granted, the appellant and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

